PD-1261-15
                                  PD-1261-15                                        COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                    Transmitted 9/24/2015 2:25:57 PM
                                                                                      Accepted 9/24/2015 4:44:53 PM
                                     No. ____________________                                         ABEL ACOSTA
                                                                                                              CLERK

                                                In The

                                     Court of Criminal Appeals
September 24, 2015
                                        Of The State of Texas

                                        Austin, Texas
                         _________________________________________

                                     MARCUS LOUIS JAMES,
                                          Petitioner

                                                     vs.

                                   THE STATE OF TEXAS
                         _________________________________________

  MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY
                             REVIEW

 TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Marcus James, Appellant in Cause Number 09-14-00360-CR in the Ninth

 Court of Appeals- Beaumont, and asks this Court to permit the extension of time to file the Petition

 for Discretionary Review, pursuant to the Texas Rules of Appellate Procedure, and for good cause

 shows the following:

        1.       Appellant hereby requests leave of the Court to extend the time to file the Petition

 for Discretionary Review. The current deadline is September 25, 2015. No previous extensions

 to file the brief have been requested or granted.

        2.       Undersigned counsel is preparing for trial in an attempted capital murder case

 that is set for trial during the week of September 28, 2015. Undersigned counsel has spent

 significant time preparing for this trial and is unable to complete the Petition in the above matter by

 the deadline.
       3.      Additionally, counsel was in felony trial in Jefferson County District Court during

most of the week of September 14, 2015. These two previous engagements detracted a significant

amount of time from preparing this Petition.

       4.      Undersigned counsel respectfully requests a 30 day extension of the deadline.



       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion for Extension of Time to File the Petition for Discretionary Review and for such other and

further relief as the Court may deem appropriate.


                                               Respectfully submitted,
                                               THE GERTZ LAW FIRM
                                               2630 Liberty St.
                                               Beaumont, Texas 77702
                                               Tel: (409) 833-6400
                                               Fax: (409) 833-6401


                                                        /s/ Ryan W. Gertz
                                               By:
                                                     Ryan W. Gertz
                                                     State Bar No. 24048489
                                                     Attorney for Marcus James



                                CERTIFICATE OF SERVICE

       This is to certify that on September 24, 2015, a true and correct copy of the foregoing

document was served on the Jefferson County District Attorney's Office, 1001 Pearl St., 3rd Floor,

Texas 77701, via facsimile at 409-835-8573.


                                               /s/ Ryan W. Gertz

                                               Ryan W. Gertz